RESOLUCIÓN
Consideradas las graves imputaciones contra la conducta del Fiscal Pedro T. Anca Marín, refiérase el Informe de la Procuradora General al Sr. Secretario de Justicia para la acción que corresponda dentro del ámbito de incumbencia del Fiscal imputado.
Respecto al abogado Jorge Marín Báez no se toma más acción que prevenirle que el Canon 29 de Ética conmina a evitar escrupulosamente toda cuestión personal entre aboga-dos y le recordamos el criterio general que precede al Canon 27:
“La preservación del honor y la dignidad de la profesión y la buena relación entre compañeros es responsabilidad ineludible de todo miembro de la profesión legal y para ello todo abogado debe observar con sus compañeros una actitud respetuosa, sin-cera, honrada y de cordialidad y cooperación profesional, velando siempre por el buen ejercicio de la profesión legal.”
*551Lo acordó el Tribunal y certifica el Secretario. El Juez Asociado Señor Rigau no intervino.
(Fdo.) Angel G. Hermida

Secretario